IN THE INTEREST OF:                               )
C.J.D., R.M.D., and I.S.D., Minors                )
                                                  )
E.J.D. and R.H.D.,                                )
                                                  )
                       Appellants,                )
                                                  )
v.                                                ) Consolidated Nos. SD34143, SD34144,
                                                  ) SD34145, SD34152, and SD34153
GREENE COUNTY JUVENILE OFFICE,                    )
                                                  ) Opinion filed: 1-08-16
                       Respondent.                )

           APPEAL FROM THE CIRCUIT COURT OF GREENE COUNTY

                     Honorable Andy Hosmer, Associate Circuit Judge

REVERSED AND REMANDED

(Before Burrell, P.J., Lynch, J., and Francis, J.)

       PER CURIAM. E.J.D. (Mother) appeals the termination of her parental rights to

three children, C.J.D., R.M.D., and I.S.D. R.H.D. (Father) appeals the termination of his

parental rights to C.J.D. and R.M.D. Because an entire day of trial was unrecorded, we

must reverse the judgments and remand the cases for a new trial.

       The Greene County Juvenile Office filed separate petitions to terminate the

parental rights to C.J.D., R.M.D., and I.S.D. The petitions were tried together on July 27,




                                              1
28, and 30, 2015. On September 2, 2015, the trial court entered its judgments terminating

parental rights. Mother and Father filed separate notices of appeal.1

           In furtherance of their appeals, Mother and Father both requested the preparation

of a transcript of the trial. The trial had been electronically sound recorded, so the clerk

of the trial court forwarded the sound recordings to the Office of State Courts

Administrator (OSCA) for transcription. See Supreme Court Operating Rule 5.04.2 After

receiving the recordings from the clerk, the supervisor of OSCA’s Central Transcribing

Service prepared a “COURT REPORTER STATEMENT” certifying “[t]hat upon

reviewing the materials submitted for transcription in this case, it was discovered that the

audio file create[d] for the 7/27/2015 hearing date is blank.” The supervisor further

certified “[t]hat this office contacted the local court and was advised . . . that no audio

exists for this date.”

           Father’s counsel presented OSCA’s court reporter statement to this court in

support of a motion asking us to reverse and remand for a new trial due based on the fact

that a complete transcript on appeal cannot be produced. Mother filed a similar motion.

In response to these motions, we directed the clerk of the trial court to provide a certified

copy of the trial court’s hearing log for that date and additional information concerning

the trial date of July 27, 2015, including verification that there was no record from which

a transcript could be prepared.

           According to the hearing log, the proceedings on July 27, 2015 lasted more than

seven hours and included the testimony of eight witnesses. A number of exhibits were

also discussed that day. Mother and Father contend that they are prejudiced by the lack


1
    We have consolidated those separate appeals for purposes of this decision.
2
    All rule references are to Missouri Court Rules (2015).


                                                       2
of a transcript of the proceedings on July 27 because the trial court relied on that

testimony and evidence in its findings supporting the termination judgments. They also

claim that the missing testimony could provide additional grounds for their appeals.

         As applicable here, Rule 81.12(a) provides that “[t]he record on appeal shall

contain all of the record, proceedings and evidence necessary to the determination of all

questions to be presented . . . to the appellate court for decision.” “The appropriate

remedy when ‘the record on appeal is inadequate through no fault of the parties’ is to

reverse and remand the case to the trial court.” Goodman v. Goodman, 165 S.W.3d 499,

501-02 (Mo. App. E.D. 2005) (quoting Oyler v. Director of Revenue, 10 S.W.3d 226,

228 (Mo. App. W.D. 2000)); see also Lyytinen v. Lyytinen, 244 S.W.3d 798, 800 (Mo.

App. S.D. 2008); A.J.M. v. Greene Cnty. Juvenile Office, 158 S.W.3d 878, 879 (Mo.

App. S.D. 2005); Jackson v. Dir. of Revenue, 60 S.W.3d 707, 708 (Mo. App. S.D.

2001).

         Here, our review reveals that a complete transcript cannot be prepared, and that it

is not due to any fault or negligence of Mother or Father. We also find that their right of

appeal could be prejudiced by the missing testimony. As a result, the judgments of the

trial court are reversed, and the cases are remanded for a new trial.




                                              3